Citation Nr: 1518798	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for heart disease, to include ischemic heart disease, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for a stroke, to include as due to exposure to herbicides and/or secondary to heart disease and hypertension.  

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial disability rating in excess of 20 percent for grenade explosion residuals, with residual scars.

8.  Entitlement to an initial disability rating in excess of 10 percent for right hip functional loss due to scars resulting from grenade explosion.

9.  Entitlement to an initial compensable disability rating for left ear hearing loss.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2010, January 2011 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2015, the Veteran raised a claim for TDIU.  Where, as here, a claimant, or the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has therefore added a TDIU claim to the issues on appeal.  Further development is needed to properly adjudicate the TDIU claim.

The issues of entitlement to service connection for right ear hearing loss; increased ratings for PTSD; grenade explosion residuals, with residual scars; right hip functional loss due to scars resulting from grenade explosion; left ear hearing loss; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no competent evidence of record of a diagnosis of a heart disorder at any time during the appeal period. 

2.  The Veteran had a stroke in 2009, many years after separation from service. 

3.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has residuals of stroke causally related to, or aggravated by, active service.

4.  The earliest clinical evidence of a low back disability is in 1994, more than 25 years after separation from service.

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record, that the Veteran has a back disability which is causally related to, or aggravated by, active service.

6.  The earliest clinical evidence of hypertension is in 1998, 30 years after separation from service.

7.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has hypertension which is either casually or presumptively related to active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for heart disease, to include ischemic heart disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014). 

2.  The criteria for establishing service connection for residuals of a stroke have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5013, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in December 2009, September 2010 and January 2011 letters.  

The duty to assist has also been satisfied in this case.  The Veteran's service treatment records and VA and private post service treatment records are in the claims file and were reviewed by both the RO and Board in connection with the appellant's claims.  The appellant has not informed VA of any outstanding existing medical records which may be helpful in the adjudication of his claim. VA is not on notice of any evidence needed to decide the claims which has not been obtained. 

The Veteran was afforded an adequate VA examination in connection with the claimed heart disability as the VA examiner considered the entire record, noted the history of the claimed heart disability, addressed relevant evidence and determined that the Veteran did not have a diagnosed heart disability.  Thus, no opinion could be offered.  38 C.F.R. § 3.159(c)(4); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran was not afforded an examination for the claimed stroke, hypertension or back disabilities.  The record does not include any competent evidence of a stroke, hypertension or a back disability in service or within an applicable presumptive period or of a possible association between the currently diagnosed conditions and service.  Thus, examinations are not necessary to decide those claims.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cardiovascular-renal disease, brain hemorrhage and brain thrombosis, arthritis and hypertension are listed as chronic diseases.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as cardiovascular-renal disease, brain hemorrhage and brain thrombosis, arthritis and hypertension when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active military service, certain diseases, including ischemic heart disease, will be presumed to have been incurred in service if manifest to a compensable degree any time after service.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease includes myocardial infarction, coronary artery disease, and atherosclerotic cardiovascular disease, but not hypertension or peripheral manifestations of arteriosclerosis such as peripheral disease or stroke. 38 C.F.R. § 3.309(e) and Note 3.

The Veteran served in Vietnam during the Vietnam era.

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Aggravation will be established by determining the baseline level of severity of the non-service-connected condition and deducting that pre-aggravation baseline level, as well as any increase due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  A veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility,  which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The Veteran seeks entitlement to service connection for several disabilities (stroke residuals affecting the right side of his body, a back disorder, hypertension and heart disease) to include as due to exposure to herbicides in service.  The Veteran has not asserted that he has had continuous symptoms of any of the claimed conditions since his service separation.    

The Veteran's service treatment records are devoid of references relating to, complaints of, or treatment for, his heart and back.  There were no findings related to stroke or hypertension.  On December 1966 and November 1967 Reports of Medical History, the Veteran answered "no" to whether he had or ever had had back trouble, high or low blood pressure or painful chest.  Physical examination conducted at separation in November 1967 was normal with regard to the claimed disabilities; no pertinent defects, diagnoses or significant interval history was noted.  

The post-service medical evidence of record includes private and VA treatment records and the report of a February 2010 VA heart examination.

A March 1994 private treatment record shows the Veteran presented with complaints of back pain; degenerative disc disease was confirmed on examination.  Hypertension was diagnosed as part of December 1998 and January 1999 private medical records.  The Veteran told providers on several occasions that hypertension started at 31 or 32 years old.  

VA primary care notes, dated in November 2006 and March 2007, include a diagnosis of hypertension.  A September 2009 VA internal medicine attending note shows the Veteran was seen for a condition considered to have been a TIA (transient ischemic attack).  Further testing showed a diagnosis of CVA (cerebrovascular accident) vs. TIA.  A September 2009 VA resident note includes diagnoses of CVA and hypertension.  Cardiac-related echocardiogram findings did not show the presence of a heart disability.  September 2009VA MRI examination of the Veteran's brain showed ischemic subcortical infarcts, mainly involving the left parietal lobe.  As part of a September 2009 VA nursing inpatient note the Veteran informed the reporting health technician that he had been advised he "may" have heart problems.  

The report of a February 2010 VA heart examination shows that the Veteran provided a history of hypertension for 15 years.  The Veteran denied a history of cardiac-related problems, and denied the use of continuous medication for heart disease.  Examination showed no evidence of congestive heart failure; stress test results showed no history of heart disease.  Hypertension was diagnosed.  The examiner commented that the Veteran denied heart problems and there was no history of heart problems.

A July 2013 VA nephrology attending note shows that the Veteran gave a hypertension onset age of 31 to 32.  Normal cardiac sounds were present on examination, with no murmurs.  A diagnosis of hypertension was included.  

Analysis

Heart Disease (to include Ischemic Heart Disease)

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for heart disease, on both direct and presumptive bases.  

There is no competent evidence that the Veteran has been diagnosed with a heart condition at any time during the appeal period.  The only evidence in the record concerning whether the Veteran has a heart condition is Veteran's own statements.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Layno, 6 Vet. App. at 465.  However, heart disease is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Veteran's lay assertions are further outweighed by the February 2010 VA examination that showed no diagnosis of a heart condition and included the Veteran's then-report of no history of heart problems.  

In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).   Service connection for heart disease is not warranted. 

Stroke Residuals

The evidence reflects that the Veteran had a stroke in September 2009; however, there is no competent evidence that the stroke, or any residuals thereof, is related to service.  There was no evidence of stroke or related complaints in service or within one year after separation from service.  Moreover, there is no competent credible evidence of record that that the stroke was causally related to active service, or to either exposure to Agent Orange or to service-connected disability.  The only evidence concerning a connection to service is the Veteran's own statements.  The etiology of a stroke is a complex medical question, outside the realm of common knowledge.  Thus, the Veteran's assertions in this regard are not competent evidence. Kahana, 24 Vet. App. at428; Jandreau, 429 F.3d at 1372. 

The stroke was diagnosed in 2009; many years after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The preponderance of the evidence is against the claim; service connection for residuals of a stroke is not warranted.  Gilbert, 1 Vet. App. at 54.

Back Disorder

The preponderance of the competent medical, or competent and credible lay, evidence of record is against the Veteran's claim seeking service connection for back disorder on both a direct and presumptive basis.  

The Veteran has a current diagnosis of a back disability; however, there is no competent evidence relating that condition to service.  Service treatment records are silent for findings, complaints or treatment of a back disability.  In fact, at separation, the Veteran denied having "back trouble."  There is no evidence of a back disorder, to include degenerative disc disease, within one year of separation from service.  

The Veteran was diagnosed in 1994; more than 25 years after service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson, 230 F.3d at 1330. 

The Veteran is competent to relate his symptoms, such as pain.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation in this case, especially in light of initial diagnosis many decades after service.  The Veteran's opinion does not constitute competent medical evidence and lacks probative value.  Kahana, 24 Vet. App. at 428. 

The most probative evidence of record is against a finding that the Veteran has a back disability causally related to service.  Thus, service connection is denied.  Gilbert, 1 Vet. App. at 54. 

Hypertension

The Veteran is currently diagnosed with hypertension, but the Board finds that the preponderance of the evidence weighs against a finding that the hypertension is related to service on any basis.

First, the Veteran is not entitled to service connection on a direct basis as there are no findings or treatment related to hypertension in service.  In fact, the Veteran denied having high or low blood pressure at separation.  

Second, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.309(a) or 3.303(b) because the evidence does not reflect that the Veteran's hypertension manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  The Veteran has informed medical providers on more than one occasion that his hypertension began many years after his 1968 service separation.  At the 2010 VA heart examination, he provided a 15 year history of hypertension.  There is no record of a diagnosis of hypertension prior to 1998. The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  Maxson, 230 F.3d at 1330. 

The only other evidence in the record concerning the etiology of the Veteran's hypertension is the Veteran's own statements.  Hypertension is a medically complex disease process because of its multiple possible etiologies and requires specialized testing to diagnose and thus, falls outside the realm of common knowledge of a lay person.  Kahana, 24 Vet. App. at 428; Jandreau, 429 F.3d at 1372.

Accordingly the preponderance of the evidence weighs against a finding that the Veteran's hypertension is related to service on any basis; there is no doubt to be resolved, and the Veteran's claim must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for heart disease, to include ischemic heart disease, is denied.  

Service connection for stroke residuals is denied.  

Service connection for a back disorder is denied.  

Service connection for hypertension is denied.  


REMAND

The claims of service connection for right ear hearing loss; increased ratings for PTSD, grenade explosion residuals, right hip functional loss, left ear hearing loss and entitlement to TDIU require further development. 

An April 2010 VA audio examination diagnosed right ear hearing loss, for VA purposes, but the examiner provided an inadequate opinion.  The negative nexus opinion was based on the fact that right ear hearing was essentially within normal limits on both service entrance and discharge.  The examiner made no reference to the Veteran's reports of in-service acoustic trauma or why the conceded noise exposure was not a source of the current hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, another opinion is required.  

The most recent VA examinations for PTSD, grenade explosion residuals, right hip functional loss, and left ear hearing loss were performed in March 2011.  The Veteran's representative argued that the service-connected disabilities here on appeal had become worse since they were originally rated.  See September 2014 Appellant's Brief.  Thus, new examinations should be obtained.  As noted in the Introduction, the Veteran submitted a claim for TDIU.  Thus, the examinations should also include an opinion as to the functional impact of the Veteran's service-connected disabilities.  Geib v. Shinseki, 773 F.3d 1350 (Fed. Cir. 2013).  

The most recent VA outpatient treatment records on file are dated in April 2014.  Any treatment records dated after should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain and associate with the claims file all VA medical treatment records dating from April 2014 to the present. 

2.  Provide the Veteran and his representative with appropriate notice regarding the TDIU claim.

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examinations to determine (i) the current severity of his PTSD; residuals of grenade explosion, scars; and right hip functional loss and (ii) the impact of the Veteran's service-connected disabilities on his ability to secure and follow a substantially gainful occupation.  The claims file, and all pertinent electronic records, must be made available to the reviewing clinicians.

(a)  The examiners are requested to delineate all symptomatology associated with, and the current severity of, the PTSD, residual scars and right hip.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

(b)  The examiners are requested to comment on the functional impairment caused solely by the Veteran's service-connected disabilities (PTSD; residuals, grenade explosion with residual scars; functional loss to right hip; tinnitus; hearing loss, left ear), to include whether they render him unable to secure or follow a substantially gainful occupation.  Detailed rationale is requested for the opinion provided. 

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, onset and etiology of any right ear hearing loss found to be present.  The claims file, and all pertinent electronic records, should be made available to and reviewed by the examiner.  All indicated studies, including an audiological evaluation, should be performed, and all findings should be reported in detail.  Based on the examination and review of the record, the examiner should comment on the lay statements of record relating to the Veteran's right ear hearing loss and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any right ear hearing loss found to be present is related to or had its onset during service, and particularly, to his report of in-service acoustic trauma.  Here, such acoustic trauma is conceded.  

5.  Thereafter, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal, including the TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC, and afforded an appropriate period of time to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The purpose of this REMAND is to ensure due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  No action is required of the appellant until he is notified.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


